Citation Nr: 0215206	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  00-12 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to 
August 1963 and from September 1963 to July 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In April 2001, the Board remanded the veteran's claim to the 
RO in St. Louis, Missouri for additional development.  The 
requested development has been completed and the case is 
ready for final appellate review. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  In an October 1993 rating decision, the RO denied the 
veteran's claim for service connection for a bilateral knee 
disorder.

3.  The evidence received since the RO's October 1993 denial 
of service connection for a bilateral knee disorder includes 
medical evidence, which is cumulative or redundant and is 
not, either by itself or in connection with other evidence of 
record, so significant that it must be considered to fairly 
decide the merits of the veteran's underlying claim for 
service connection for a bilateral knee disorder. 


CONCLUSION OF LAW

Evidence received since the October 1993 rating decision 
denying service connection for a bilateral knee disorder is 
not new and material, and the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a), 
20.1100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to reopen his claim of entitlement to 
service for a bilateral knee disorder which was denied by the 
Board in October 1993. 

The Veterans Claims Assistance Act (VCAA)

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126].  The VCAA revises VA's obligations in 
two significant ways.  First, VA has a duty to notify a 
claimant of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, VA has 
a duty to assist claimants in obtaining evidence necessary to 
substantiate their claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001).  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date. 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held that the provisions of the VCAA do apply 
to claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C. § 5108.  The Court 
further held that a person attempting to reopen a claim is a 
claimant under chapter 51 of Title 38, U.S. Code, and 
38 C.F.R. § 3.159(b) applies to claims for benefits governed 
by 38 C.F.R. Part 3, which includes claims to reopen.  See 
38 C.F.R. §§ 3.155(c), 3.156; Quartuccio v. Principi, No. 01-
997 (U.S. Vet App. June 19, 2002).  Therefore, the provisions 
of the VCAA and the implementing regulations, are accordingly, 
applicable to the veteran's claim.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  
The amendments became effective November 9, 2000, except for 
an amendment to 38 C.F.R. § 3.156(a) (regarding the 
definition of "new and material" evidence) and the second 
sentence of 38 C.F.R. § 3.159(c), which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  Duty to 
Assist, 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

With respect to notice, the RO has informed the veteran of 
the notice and duty to assist requirements of the VCAA and 
informed the veteran of the evidence needed to reopen his 
claim for service connection for bilateral knee disorder.  
The veteran has been provided with the requirements of law 
with respect to this issue on appeal in the statement of the 
case and the supplemental statement of the case throughout 
the duration of the appeal.  The Board believes that it is 
clear that the veteran has been accorded ample opportunity to 
present evidence and argument in support of his claim.  In 
this regard, the Board remanded the veteran's claim in April 
2001 to secure treatment records pertaining to the knees from 
Fort Leonardwood, Missouri.  These records have been 
associated with the claims file.  The Board concludes that 
the notice provisions of the VCAA have been satisfied with 
respect to this case. 

Service Connection Claims

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 
3.303 (2002).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

The Board notes that if a disorder is a specified chronic 
disease, service connection may be granted if it is 
manifested to a degree of 10 percent within the presumptive 
period following separation from service; the presumptive 
period for arthritis is one year.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2002).  

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 
20.1103 (2002).  Pursuant to 38 U.S.C.A. § 5108 (West 1991), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998), the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  Evans v. Brown, 9 Vet. App. 
273 (1996).
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

In this case, the Board denied the veteran's claim of 
entitlement to service connection for a bilateral knee 
disorder in an October 1993 rating decision.  The October 
1993 Board decision essentially denied the veteran's claim on 
the basis that there was no medical evidence establishing an 
etiological relationship between the veteran's current 
bilateral knee disorder and service. 

Evidence that was of record at the time of the RO's October 
1993 rating decision included the veteran's service medical 
records which are entirely negative for any clinical evidence 
of a bilateral knee disorder.  

Also of record at the time of the October 1993 rating 
decision were private and VA medial records, dating from June 
1992-August 1993.  During an August 1993 VA orthopedic 
examination, the veteran reported that the amount of running 
during service bothered his knees.  He related that over 
time, he developed an arthritic type of pain in his left 
knee.  X-rays of the knees revealed mild degenerative 
changes.  A diagnosis of degenerative joint disease of the 
left knee was recorded by the examiner.  

Evidence added to the record after the October 1993 rating 
decision included VA and private medical records, dating from 
April 1993-October 1999.  An April 1993 VA X-ray report of 
the left knee revealed minimal spurring in the superior and 
inferior aspect of the patella posteriorly.  A May 1993 VA 
treatment record reflects that the veteran complained of pain 
in his left knee.  An examination of the left knee showed no 
effusion and some crepitus on range of motion.  There was no 
erythema.  Lachman's and drawer signs were negative.  There 
was no evidence of any medial or lateral instability.  An X-
ray of the left knee revealed very minimal spurring on the 
superior and inferior aspect of the patella posteriority.  
There was no acute abnormality.  Diagnoses of left knee pain 
and degenerative joint disease versus some intra-articular 
process was recorded. 

A private medical report, dated in October 1999, submitted by 
Stephen J. Conner, M.D., reflects that the veteran's 
arthritis of the knees had increased in severity.  Dr. Conner 
also reported that the veteran had been seen by orthopedic 
surgery at Fort Leonardwood in 1993, 1995, 1997, and 1998.  
Dr. Conner reported that the veteran's most recent weight-
bearing knee X-rays show progression of the medial joint 
space narrowing in his left knee with patello-femoral 
spurring and right knee spurring with stable loss of joint 
space.  

Evidence added to the record since the October 1993 rating 
decision includes VA and private medical evidence reflecting 
that the veteran continued to seek treatment for his 
bilateral knee disorder.  However, none of these reports 
suggest that the veteran's current bilateral knee disorder is 
etiologically related to service or that arthritis of the 
knees was manifested to a compensable degree within a year 
service discharge.  In light of the foregoing, the medical 
evidence added to the record is cumulative in nature and is 
not so significant by itself or in the context of the 
evidence previously of record that it must be considered to 
fairly decide the merits of the claim.  The statements and 
testimony of the veteran added to the record are to the 
effect that his bilateral knee disorder had its onset during 
service.  However, the veteran is not competent to provide 
evidence requiring medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). Therefore, his 
statements are not so significant that they must be 
considered to fairly decide the merits of the claim.

Accordingly, the Board must conclude that new and material 
evidence has not been received to reopen the claim of 
entitlement to service connection for a bilateral knee 
disorder.

If the veteran desires to reopen this claim in the future, he 
should submit competent evidence, such as an opinion from a 
physician, supporting his contention that his bilateral knee 
disorder had its onset during service.  Graves v. Brown, 8 
Vet. App. 522, 524 (1996).


ORDER


The application to reopen a claim of entitlement to service 
connection for a bilateral knee disorder is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

